DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-22 objected to because of the following informalities:  
Regarding claim 1, the limitation “a first side” should be “a first edge”.
Regarding claim 11, the limitation “region is great than” should be “region is greater than”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 13-14, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beofsics (WO 2010/015872, cited in IDS).
As to claim 1, Beofsics discloses a flexible innerduct structure 20 (fig. 2) having a first margin region, a second margin region, and a middle region, wherein the middle region is located between the first and second margin regions (see fig. 2, edges where the folds 13, 14 are located, middle region located in-between the folds), wherein the innerduct structure comprises 
at least one strip-shaped textile 10, wherein each strip-shaped textile comprises a first side and a second edge 11 and extends in the longitudinal direction (fig. 1), 
wherein all first and second edges of the strips are located in the middle region (fig. 2), 10wherein each strip-shaped textile extends outwards from the middle region, folds 13, 14 about a fold axis located in either the first margin region or second margin region and returns to the middle region forming a longitudinal chamber, wherein at least one strip extends from the first margin region to the second margin region, wherein the innerduct structure comprises at least one fold in at least one strip of the textile material in the first margin 15region and at least one fold in at least one strip of the textile material in the second margin region, and wherein the strips are attached together in the middle region (fig. 2).  
As to claim 2, Beofsics discloses that all the chambers are formed from a single, continuous strip-shaped textile (fig. 2).  
As to claim 4, Beofsics discloses that the innerduct structure comprises 25at least three chambers (fig. 2).  
As to claim 5, Beofsics discloses that the innerduct structure comprises at least four chambers (fig. 2).  
As to claim 630As to claim 6A, Beofsics discloses that at least the first edge of the textile material is folded onto itself in the middle region (fig. 2).  
As to claim 7, Beofsics discloses that the first edge and the second edge are folded onto themselves in the middle region (fig. 2).  
As to claim 85As to claim 8, Beofsics discloses that the innerduct structure comprises at least two folds in the textile material in the first margin region and at least one fold in the textile material in the second margin region (fig. 2).  
As to claim 9, Beofsics discloses that the innerduct structure comprises 10at least one fold in the textile material in the first margin region and at least two folds in the textile material in the second margin region (fig. 2).  
As to claim 10, Beofsics discloses that the innerduct structure comprises two folds in the textile material in the first margin region and two folds in the 15textile material in the second margin region (fig. 2).  
As to claim 13, Beofsics discloses that the innerduct chambers are only 25joined together in the middle region (fig. 2).  
As to claim 14, Beofsics discloses a cable 1 (fig. 3) in at least one of the innerduct chambers.  
As to claim 22, Beofsics discloses that a conduit 2 (fig. 3) comprising one or more of the flexible innerduct structure of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beofsics (WO 2010/015872, cited in IDS) in view of Morris et al. (Pub. No. US 2013/0105215).
As to claim 3, Beofsics does not disclose that the innerduct structure comprises at least two strips of textile material.  
Morris discloses that the innerduct structure comprises at least two strips of textile material (fig. 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the innerduct structure of Beofsics be formed of at least two strips of textile material as similarly taught by Morris since it was known in the art that doing so provides flexibility to forming different configurations and sizes.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beofsics (WO 2010/015872, cited in IDS).
As to claim 11, Beofsics does not disclose that the distance between the middle region to the first margin region is greater than the distance between the middle region and the second margin region.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the distance between the middle region to the first margin region be greater than the distance between the middle region and the second margin region since it was known in the art to adjust the size of the chambers in order to house different sized cables.  Furthermore, it would have been an obvious matter of design choice to have the distance between the middle region to the first margin region be greater than the distance between the middle region and the second margin region, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 12, 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beofsics (WO 2010/015872, cited in IDS) in view of Bedingfield et al. (Pub. No. US 2017/0145603; cited in IDS).
As to claim 12, Beofsics does not disclose that the strips are attached together in the middle section by sewing. 
Bedingfield discloses tubes that are attached together by sewing, riveting, welding, or by hot melt or adhesive (fig. 3; ¶0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the strips of Beofsics be attached together by sewing in the middle section as similarly taught by Bedingfield since it was known in the art that choosing an attachment means is a matter of design choice.  Beofsics discloses welding the tubes together however, in this case, selecting a given attachment means would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
 As to claim 1530As to claim 16, Beofsics does not disclose a pull line in at least one of the innerduct chambers.  
Bedingfield discloses a pull line in at least one of the innerduct chambers (¶0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the innerduct chambers of Beofsics have pull lines as similarly taught by Bedingfield in order to pull cables through the innerduct chambers (¶0050).

As to claim 16, Beofsics does not discloses that the textile material comprises warp yarns in the longitudinal direction of the flexible innerduct and fill yarns in the 10transverse direction of the flexible innerduct.  
Bedingfield discloses that the textile material comprises warp yarns in the longitudinal direction of the flexible innerduct and fill yarns in the 10transverse direction of the flexible innerduct (¶0016-0020; claim 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the textile material of Beofsics have warp yarns in the longitudinal direction of the flexible innerduct and fill yarns in the 10transverse direction of the flexible innerduct as similarly taught by Beofsics in order to minimize bunching (¶0016).
As to claim 17, Beofsics does not disclose that the warp yarns comprise monofilament yarns.  
	Bedingfield discloses that the warp yarns comprise monofilament yarns (¶0015).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the warp yarns of Beofsics comprise monofilament yarns as similarly taught by Bedingfield in order to provide a flexible woven fabric innerduct structure with improved strength.
As to claim 18, Beofsics does not disclose that the fill yarns comprise 10monofilament yarns.  
Bedingfield discloses that that the fill yarns comprise 10monofilament yarns (see examples 1 and 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fill yarns of Beofsics comprise monofilament yarns as similarly taught by Bedingfield in order to provide a flexible woven fabric innerduct structure with improved strength.
As to claim 19, Beofsics does not disclose that the fill yarns further comprise multifilament yarns.  
Bedingfield discloses that the fill yarns further comprise multifilament yarns (see examples 1 and 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the fill yarns of Beofsics comprise multifilament yarns as similarly taught by Bedingfield in order to provide a flexible woven fabric innerduct structure with improved strength.
As to claim 2015As to cl,  Beofsics does not disclose that the textile material is a woven fabric comprising: (a) a warp comprised of monofilament yarn ends; and (b) a filling comprised of a combination of monofilament and multifilament yarn picks, wherein at least a portion of the multifilament yarn picks are multiple-inserted.  
Bedingfield discloses that the textile material is a woven fabric comprising: (a) a warp comprised of monofilament yarn ends; and (b) a filling comprised of a combination of monofilament and multifilament yarn picks, wherein at least a portion of the multifilament yarn picks are multiple-inserted (see examples 1 and 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the textile material of Beofsics be a woven fabric comprising: (a) a warp comprised of monofilament yarn ends; and (b) a filling comprised of a combination of monofilament and multifilament yarn picks, wherein at least a portion of the multifilament yarn picks are multiple-inserted as similarly taught by Bedingfield in order to provide a flexible woven fabric innerduct structure with improved strength.
As to claim 21, Beofsics does not disclose that the textile material is a woven fabric comprising an alternating pattern containing first weave zones and partial float weave zones and comprising:  15a plurality warp yarns arranged into groupings of warp yarns, wherein each grouping contains between 2 and 10 warp yarns; and, a plurality of picks of weft yarns; wherein in each first weave zone the picks of weft yarns comprise a repeating first weft pattern of at least one monofilament yarn, at least one multiple-inserted 20multifilament yarn, and optionally at least one single-inserted multifilament yarn, wherein in each partial float zone the picks of weft yarns within the partial float weave zone comprise a repeating second weft pattern of at least one monofilament yarn, at least one multiple-inserted multifilament yarn, and optionally at least one single- inserted multifilament yarn, 25wherein only a portion of the warp yarns within at least a portion of the warp groupings float over 3 weft yarns including floating over at least one multiple-inserted multifilament weft yarn in at least a portion of weft pattern repeats, and wherein outside of the floats the non-floating warp yarns pass successively over and under alternating picks of weft yarns.  
Bedingfield discloses that the textile material is a woven fabric comprising an alternating pattern containing first weave zones and partial float weave zones and comprising:  15a plurality warp yarns arranged into groupings of warp yarns, wherein each grouping contains between 2 and 10 warp yarns; and, a plurality of picks of weft yarns; wherein in each first weave zone the picks of weft yarns comprise a repeating first weft pattern of at least one monofilament yarn, at least one multiple-inserted 20multifilament yarn, and optionally at least one single-inserted multifilament yarn, wherein in each partial float zone the picks of weft yarns within the partial float weave zone comprise a repeating second weft pattern of at least one monofilament yarn, at least one multiple-inserted multifilament yarn, and optionally at least one single- inserted multifilament yarn, 25wherein only a portion of the warp yarns within at least a portion of the warp groupings float over 3 weft yarns including floating over at least one multiple-inserted multifilament weft yarn in at least a portion of weft pattern repeats, and wherein outside of the floats the non-floating warp yarns pass successively over and under alternating picks of weft yarns (¶0005, claim 17).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the textile material of Bedingfield be a woven fabric comprising an alternating pattern containing first weave zones and partial float weave zones and comprising: 15a plurality warp yarns arranged into groupings of warp yarns, wherein each grouping contains between 2 and 10 warp yarns; and, a plurality of picks of weft yarns; wherein in each first weave zone the picks of weft yarns comprise a repeating first weft pattern of at least one monofilament yarn, at least one multiple-inserted 20multifilament yarn, and optionally at least one single-inserted multifilament yarn, wherein in each partial float zone the picks of weft yarns within the partial float weave zone comprise a repeating second weft pattern of at least one monofilament yarn, at least one multiple-inserted multifilament yarn, and optionally at least one single- inserted multifilament yarn, 25wherein only a portion of the warp yarns within at least a portion of the warp groupings float over 3 weft yarns including floating over at least one multiple-inserted multifilament weft yarn in at least a portion of weft pattern repeats, and wherein outside of the floats the non-floating warp yarns pass successively over and under alternating picks of weft yarns as similarly taught by Bedingfield in order to provide a flexible woven fabric innerduct structure with improved strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833.  The examiner can normally be reached on 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIMOTHY THOMPSON can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847